DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKenzie (US 20220003048 A1), hereinafter Ken.
With respect to claim 1, Ken discloses a washing and doping mechanism, comprising: a bushing (portion of 160 above 168A) that is configured to engage a tubular (28) that is in a substantially vertical orientation, wherein the bushing is configured to rotate, thereby causing the tubular to rotate about a central longitudinal axis of the tubular (pgph. 35); and a sprayer (138, pgph. 34) configured to spray a fluid onto the tubular in the substantially vertical orientation.
With respect to claims 2 and 3, Ken further discloses wherein the bushing is at least partially conical, and wherein a width of the bushing increases proceeding downward (shown in fig. 4).
With respect to claims 4 and 5, Ken further discloses a drive gear busing (portion of 160 below 168A, pgph. 35) below the bushing (shown in fig. 4, this is where 160 contacts the housing allowing vertical to rotary motion translation so this is where the gear or screw will be provided) wherein the bushing is configured to contact an inner diameter of a lower end of the tubular (shown in fig. 10) while a gap is present between the bushing and an outer diameter of the lower end of the tubular (shown in fig. 10), and wherein the gap allows the fluid to contact at least a portion of a substantially horizontal surface of the lower end of the tubular (shown in fig. 10).
With respect to claim 6, Ken discloses wherein the sprayer is configured to spray the fluid radially inward with respect to the central longitudinal axis while the tubular is rotating (shown in fig. 4).
With respect to claim 10, Ken discloses wherein the sprayer comprises at least two sprayers (138) that are circumferentially offset from one another around the central longitudinal axis (shown in fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 11, 13, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken in light of Mikalsen (US 20210071485 A1), hereinafter Mika.
With respect to claim 7, Ken fails to specifically disclose an upwardly tilted sprayer. Nevertheless, Mika discloses tilting a spray nozzle 80 in order to be able to spray the threads and multiple shoulders (pgph. 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tilted the sprayers 138 of Ken in order to spray both shoulders of Ken as well as the threads (lower shoulder 402, upper shoulder proximate numeral 220A in fig. 10, and threads) as taught by Mika (pgph. 113) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results. In the combination, in order to be able to spray the shoulders and threads, the nozzles would need to be tilted upwardly. While Mike fails to disclose the exact angle, the angle shown appears to be between 1 and 45 degrees  and  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angel between about 1 and 45 degrees since this is a wide range and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, pgphs. 34, 47, applicant has not disclosed any criticality for the claimed limitations.
With respect to claim 11, Ken discloses a rig (12, 14, and 16), comprising: a washing and doping mechanism (100, pgph. 24) comprising: a bushing that is configured to receive and at least partially support the tubular from the racking mechanism in the substantially vertical orientation, wherein the bushing is at least partially conical such that the bushing is configured to contact an inner diameter of a lower end of the tubular while a gap is present beneath an outer diameter of the lower end of the tubular, and wherein the bushing is configured to rotate, thereby causing the tubular to rotate while the tubular is in the substantially vertical orientation (discussed supra); and a sprayer positioned radially outward from a central longitudinal axis through the bushing, the tubular, or both, wherein the sprayer is configured to spray a fluid radially inward with respect to the central longitudinal axis, such that the fluid contacts threads of the tubular, a shoulder of the tubular, or both while the tubular is in the substantially vertical orientation and rotating (discussed supra), and wherein the fluid comprises pipe dope (pgph. 27).
However, Ken fails to specifically disclose  a fingerboard and racking mechanism.
Nevertheless, Mika discloses a fingerboard (28) configured to store a tubular in a substantially vertical orientation; and a racking mechanism (20) configured to move the tubular from the fingerboard (pgph. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included a fingerboard and racking mechanism in the rig of Ken as taught by Mika since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 13, Ken fails to specifically disclose an upwardly tilted sprayer. Nevertheless, Mika discloses tilting a spray nozzle 80 in order to be able to spray the threads and multiple shoulders (pgph. 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tilted the sprayers 138 of Ken in order to spray both shoulders of Ken as well as the threads (lower shoulder 402, upper shoulder proximate numeral 220A in fig. 10, and threads) as taught by Mika (pgph. 113) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results. In the combination, in order to be able to spray the shoulders and threads, the nozzles would need to be tilted upwardly. While Mike fails to disclose the exact angle, the angle shown appears to be between 1 and 45 degrees  and  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angel between about 1 and 45 degrees since this is a wide range and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, pgphs. 34, 47, applicant has not disclosed any criticality for the claimed limitations.
With respect to claim 14, Ken discloses a first sprayer (one instance of 138) that is configured to spray a substance onto the tubular; and a second sprayer (another instance of 138) that is configured to spray the pipe dope onto the tubular, wherein the first and second sprayers are circumferentially offset from one another around the central longitudinal axis (shown in fig. 4).
However, Ken fails to disclose spraying difference substances onto the tubular.
Nevertheless Mika disclose spraying different substances onto the tubular to clean, dry, and lubricate it (pgph. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have sprayed different substances onto the tubular of Ken in order to clean, dry, and lubricate it as taught by Mike (pgph. 45).
With respect to claim 16, Ken discloses a method for operating a rig, comprising: positioning a tubular that is in a substantially vertical orientation onto a bushing such that the bushing contacts an inner diameter of a first shoulder of the tubular while a gap is present below an outer diameter of the first shoulder of the tubular; rotating the bushing, wherein rotating the bushing causes the tubular to rotate therewith; and spraying the first shoulder of the tubular (discussed supra).
However, Ken fails to disclose spraying multiple shoulders and the threads. 
Nevertheless, Mika discloses tilting a spray nozzle 80 in order to be able to spray the threads and multiple shoulders (pgph. 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tilted the sprayers 138 of Ken in order to spray both shoulders of Ken as well as the threads (lower shoulder 402, upper shoulder proximate numeral 220A in fig. 10, and threads) as taught by Mika (pgph. 113) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results. 
With respect to claim 17, Ken fails to disclose spraying difference substances onto the tubular.
Nevertheless Mika disclose spraying water on the tubular, followed by gas, followed by dope to clean, dry, and lubricate it (pgph. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have sprayed water on the tubular to clean it, followed by gas to dry it, followed by dope in Ken in order to clean, dry, and lubricate the tubular as taught by Mika (pgph. 45).
With respect to claim 18, Mika further discloses wherein spraying the first shoulder, the second shoulder, and the threads of the tubular with the fluid using the sprayer comprises: spraying the first shoulder, the second shoulder, and the threads with water, a solvent, or both using a first sprayer; and
spraying the first shoulder, the second shoulder, and the threads with gas, a pipe dope, or both using a second sprayer, wherein the first and second sprayers are circumferentially offset from one another with respect to a central longitudinal axis through the bushing, the tubular, or both (pgph. 65).
With respect to claim 20, Mika further discloses connecting two joints together to form the tubular (pgph. 42); lifting the tubular out of a mousehole (pgph. 43), positioning the tubular in the substantially vertical orientation in a fingerboard after the tubular is lifted out of the mousehole; moving the tubular from the fingerboard onto the bushing prior to the tubular being rotated and the sprayed with the fluid (pgphs. 44, 45); moving the tubular from the bushing into alignment with a well center after the tubular has been sprayed with the fluid (pgph. 47); and conducting a well-center operation using the tubular when the tubular is aligned with the well center (pgph. 47, whatever operation occurs after tubular has been added).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken in light of Reinholdt (US 7371289 B2).
With respect to claim 8, Ken fails to disclose a radially movable sprayer. Nevertheless, Reinholdt discloses this (col. 5 ll. 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a radially movable sprayer in Ken as taught by Reinholdt in order to be able to accommodate different sizes of tubulars as taught by Reinholdt (col. 5 ll. 1-3).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken in light of Belik (US 20140110173 A1).
With respect to claim 9, Ken fails to disclose a vertically movable sprayer. Nevertheless, Belik discloses this (pgph. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a vertically movable sprayer in Ken as taught by Belik in order to be able to spray fluid all over the threads as taught by Belik (pgph. 62).
Allowable Subject Matter
Claims 12, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180087332 A1 also discloses the mousehole and multiple nozzle configurations claims. US 20070246087 A1 discloses conical driving member 32 for rotating a tubular member to be spray cleaned. US 20190134659 A1 discloses moving 500 radially and longitudinally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/31/2022